



COURT OF APPEAL FOR ONTARIO

CITATION: Issariotis (Re), 2014 ONCA 182

DATE: 20140307

DOCKET: M43304 (C58047)

Laskin J.A. (In Chambers)

BETWEEN

Person In Charge of Waypoint Centre for Mental
    Health Care

Appellant/Moving Party

and

Her Majesty the Queen

Respondent/Responding Party

and

Michael Issariotis

Respondent/Responding Party

and

Minister of Public Safety and Emergency
    Preparedness

Respondent/Responding Party

Janice Blackburn, for the moving party

Andrew Menchynski and Jill R. Presser, for the responding
    party M. Issariotis

Susan Keenan, for the responding party Minister of
    Public Safety

Deborah Calderwood, for the responding party Her Majesty
    the Queen

Heard:  February 5, 2014

On motion for an order suspending the placement decision
    of the Ontario Review Board dated December 5, 2013, and for an order that the
    respondent be detained at the Pacific Institution/Regional Treatment Centre.

Laskin J.A.:

A.

OVERVIEW

[1]

Waypoint brings this motion for an order suspending a placement decision
    made by the Ontario Review Board and for an order that the respondent, Michael
    Issariotis, remain in prison pending Waypoints appeal of the Boards decision.

[2]

Issariotis is a dual status offender:  in 2003, he was found not
    criminally responsible for several offences and thus came under the Boards
    jurisdiction; in 2008, he was convicted of additional criminal offences and
    sentenced to a term of imprisonment.  He is currently incarcerated at the
    Pacific Institution/Regional Treatment Centre in Abbottsford, British
    Columbia.  His warrant expiry date is January 10, 2015.

[3]

In November 2013, the Board held a placement hearing for Issariotis.  In
    reasons dated January 14, 2014, by a 3-2 majority, the Board ordered that
    Issariotis be transferred to Waypoint.

[4]

Waypoint has appealed the Boards decision.  It challenges the Boards
    jurisdiction to make a placement decision.  It also contends that the
    majoritys decision is unreasonable.  Pending its appeal, it asks me to suspend
    the Boards decision.  Its appeal has not yet been scheduled.

[5]

Under s. 672.76(2)(b) of the
Criminal Code
, a judge of this
    court may suspend a placement decision pending appeal if satisfied that the
    mental condition of the accused justifies it.  This discretion should be
    exercised only for compelling reasons.  Waypoint has not persuaded me of any
    compelling reasons that would justify suspending the Boards decision.  I
    therefore dismiss Waypoints motion.

B.

BACKGROUND

(a)

The Respondent Michael Issariotis

[6]

Michael Issariotis is 34 years old.  On the record before me, he is an
    extremely dangerous man.  He has a lengthy history of criminal activity, which
    began when he was 13, has continued unabated and has escalated in severity.  His
    score on the Violence Risk Appraisal Guide places him in the highest of the
    nine categories for risk of violent recidivism.  His psychopathy checklist,
    revised (PCL-R) score is 35.6 out of a possible score of 40  an extremely high
    score suggesting that Issariotis is a psychopath.

[7]

Issariotis has confounded the psychiatric community about his proper
    diagnosis.  Some, including Dr. Pallandi, who practises at Waypoint, have
    concluded that Issariotis is malingering and has fabricated his psychiatric
    symptoms.  Other psychiatrists, including Dr. Tomita, his treating psychiatrist
    in British Columbia, have said that Issariotis suffers from a schizoaffective
    disorder.

(b)

The 2003 Disposition

[8]

In 2003, Issariotis was found not criminally responsible for the
    offences of attempted murder, assault with a weapon and possession of weapons
    for a dangerous purpose.  He was detained at Waypoint from February 2004 to
    December 2008.

(c)

The 2008 Offences

[9]

In 2008, Issariotis was convicted of several serious offences, all
    committed while he was at Waypoint.  These offences included an unprovoked
    attack on a fellow patient with a water bottle, an attack on another patient
    with a pool cue, and death threats against staff members.  Issariotis was
    discharged from Waypoint and sentenced to 45 months imprisonment.

(d)

2008 to 2013

[10]

Issariotis
    was first incarcerated at the Kingston Penitentiary/Regional Treatment Centre. 
    While there, he engaged in numerous acts of self-harm.  At his request, he was
    transferred to the Pacific Institution, where he was accepted into the Complex
    Needs Program, a pilot project.  However, the pilot project ended in March 2013
    and Issariotis then asked to be returned to Waypoint.

[11]

At
    both the institutions in Ontario and in British Columbia, Issariotis committed
    more criminal offences  various assaults and death threats  for which he was
    found criminally responsible.  These convictions added to his original 45-month
    sentence and extended his warrant expiry date to January 2015.

(e)

The November 2013 Ontario Review Board Hearing and Decision

(i)

The Hearing

[12]

The
    Board convened to determine Issariotiss placement.  Issariotis was represented
    by counsel, who acknowledged that his client remained a significant risk to the
    community.  Both Issariotiss treating psychiatrist, Dr. Tomita, and the
    Vice-President of Waypoint, Dr. Jones, testified at the hearing.  As their
    evidence has not yet been transcribed, the following brief summary of their
    testimony is taken from the Boards reasons and from Dr. Joness affidavit
    filed in support of the motion.

[13]

Dr.
    Tomita testified that Issariotis has made little progress in his treatment and
    remains a high risk to re-offend.  According to Dr. Tomita, Issariotis needs
    programming and ongoing mental health treatment to address his psychiatric
    condition and incidents of self-harm.  However, since the closure of the pilot
    project in British Columbia, Issariotis has spent the majority of his time in
    seclusion.  In Dr. Tomitas opinion, Issariotis would have more success with
    rehabilitation and reintegration if he were transferred to Waypoint.  If he is
    not transferred, his mental health will likely decline further.

[14]

Dr.
    Jones testified that Issariotis should not be returned to Waypoint until the
    warrant expiry date of his most recent sentence.  He was removed from Waypoint
    because he assaulted two patients and threatened staff.  Dr. Jones remains
    concerned for the safety of all the patients and staff at Waypoint.

[15]

In
    his affidavit, Dr. Jones said that Dr. Tomita was incorrect in his opinion that
    Issariotis could be managed with less seclusion at Waypoint.  However,
    according to the Boards reasons, Dr. Jones acknowledged that the team at
    Waypoint is experienced and equipped to deal with patients such as Issariotis
    and that, if Issariotis did well, he would be placed into an open-ward
    environment.  Dr. Jones also acknowledged that if Issariotis displayed
    appropriate behaviour, he would be able to participate in more psycho-educational
    and recreational programs at Waypoint than in the correctional system.

(ii)

The Boards Decision

[16]

The
    Board was unanimous that Issariotis remains a significant threat to the safety
    of the public and that only a disposition of detention at a maximum secure
    hospital is adequate to protect the public and serve his treatment needs.

[17]

The
    Board divided on the appropriate placement. The majority was of the view that
    the end of the pilot project in British Columbia amounted to a significant
    change in circumstances and that Issariotiss placement in the correctional
    system was no longer appropriate.  The majority relied on Dr. Tomitas opinion
    that Issariotiss mental state will further decline if he is not transferred to
    Waypoint.  It concluded that Issariotiss mental health needs will be better
    met at Waypoint.  The majority considered the need to protect the public but
    concluded that Issariotis was a violent man and that the staff and patients at
    Waypoint and in a prison are equally at risk.  Finally, the majority noted that
    Issariotiss family lived in Ontario and being close to his family may assist
    his future rehabilitation and reintegration into society.

[18]

The
    minority was of the view that Issariotis should remain in prison until his
    warrant expiry date brings him back under the jurisdiction of the Board.  In
    the minoritys opinion, Issariotiss present placement in prison is not
    inappropriate, nor has there been a significant change in his circumstances. 
    In prison, he is receiving excellent treatment from a dedicated treatment
    team.  The minority concluded that Issariotiss current placement best
    considers all of the competing interests.

C.

Should the Boards Placement Decision be Suspended Pending Appeal?

(a)

The Test for
    Suspending a Placement Decision

[19]

Under
    s. 672.76(2)(b) of the
Code
, a judge of this court has discretion
    pending appeal to suspend a placement decision or a disposition that either
    conditionally discharges or detains an accused in custody.  That section
    provides:

(2) On receipt of an application made pursuant to
    subsection (1) a judge of the court of appeal may, if satisfied that the mental
    condition of the accused justifies it  (b) by order, direct that the
    application of a placement decision or a disposition made under paragraph 672.54(b)
    or (c) be suspended pending the determination of the appeal.

[20]

Counsel
    advised me that they have not found any decision in which a party has moved to
    suspend a placement decision pending appeal.  However, three decisions of
    judges of this court have considered the appropriate test on a motion under s.
    672.76(2)(b) to suspend a disposition pending appeal.  In all three cases, this
    court has said that the moving party has the onus to show compelling reason to
    doubt the soundness or validity of the Boards decision.  Only in exceptional
    circumstances should a disposition be suspended pending appeal.

[21]

In
    the earliest of these three cases,
Conway v. Brockville Psychiatric
    Hospital
(1994), 18 O.R. (3d) 27 (C.A.), at pp. 29-30,  Griffiths J.A.
    wrote:

Clearly, the provisions of s. 672.76 are designed to give a
    judge in chambers authority to relieve against a board disposition pending
    appeal where it is in the best interest of the accused having regard to his
    mental condition.  I agree with Ms. Train, counsel for the respondent
    hospitals, that a judge should invoke this section only in extraordinary
    circumstances.  Clearly, the onus is on the applicant under this section.  In
    my view, that burden requires the applicant to demonstrate that there are
    compelling reasons to doubt the validity or soundness of the disposition made
    by the Review Board as it relates to the mental condition of the applicant on
    an application such as this.

The judge should not be restricted to the evidence put forward
    by the applicant, but the findings of the Review Board, to the extent they
    appear supportable, ought to be given careful consideration.

[22]

Similarly,
    in
Northeast Mental Health Centre v. Rogers
, 2007 ONCA 561, [2007]
    O.J. No. 5823, at para. 9, after referring to
Conway
, LaForme J.A.
    emphasized the heavy burden on the moving party under s. 672.76:

First, the onus is on the applicant to demonstrate compelling
    reasons to doubt the validity or soundness of the Boards disposition.  And
    second, the section should only be invoked in extraordinary circumstances. I
    concur completely with these additional principles.

[23]

Finally,
    in the recent decision in
Re Furlan
, 2013 ONCA 618, 311 O.A.C. 173, Watt
    J.A. summarized the principles that have developed in our limited
    jurisprudence.  He said in part, at para. 37:

[T]he applicant bears the onus under s. 672.76 to demonstrate
    that there are compelling reasons to doubt the validity or soundness of the
    disposition made by the Board as it relates to the mental condition of the
    accused:
Conway v. Brockville Psychiatric Hospital
(1994), 18 O.R.
    (3d) 27 (Ont. C.A.  Chrs), at p. 29;
Northeast Mental Health Centre v.
    Rogers
, 2007 ONCA 561 (Chrs), at para. 9;
Penetanguishene Mental
    Health Centre
, at para. 7. The provisions of s. 672.76 should only be invoked
    in extraordinary circumstances:
Conway
, at p. 29,
Rogers
, at
    paras. 9, 16-17.

[24]

The
    criteria for making a disposition under s. 672.54 of the
Code
and the
    criteria for a placement decision under s. 672.68 differ.  However, in my view,
    the test for suspending a placement decision pending appeal should be
    substantially the same as the test for suspending a disposition pending
    appeal.  I rely on two considerations.  First, the
Code
prescribes
    that, in either case, the focus must be on the mental condition of the
    accused.  Second, in either case, the Boards assessment of an accuseds mental
    condition is entitled to significant deference from this court.  This
    assessment lies within the Boards specialized expertise on matters of
    psychiatry and mental health.  If its assessment is reasonable, this court will
    not interfere.

[25]

In
    the light of these two considerations, I would frame the test for suspending a
    placement decision pending appeal as follows:  has the moving party shown a
    compelling reason to doubt the reasonableness of the Boards decision
    concerning the mental condition of the accused?
[1]

(b)

Application of the Test

[26]

Waypoint
    makes four arguments why I should suspend the Boards placement decision
    pending appeal.

·

The well-reasoned minority opinion casts doubt on the soundness
    of the majoritys placement decision.  In particular, the majoritys decision
    ignores the evidence of Dr. Jones.

·

The safety of the public is paramount.  A suspension will
    safeguard the well-being and physical safety of the patients and staff at
    Waypoint.

·

The majority does not address the question of the Boards
    jurisdiction to make a placement decision.

·

If the motion to suspend is dismissed but Waypoints appeal is
    allowed, Issariotis will likely engage in more aggressive behaviour because of
    the disruption caused by his transfer back to the correctional system.

[27]

I
    am not persuaded that any of these four arguments, individually or cumulatively,
    provides a compelling reason to suspend the Boards placement decision.

[28]

First, the majoritys and the minoritys opinions on placement
. 
    The majority and the minority differed in their assessment of the evidence of
    Issariotiss mental condition and needs.  Without a transcript, I am in no
    position to question either assessment.  Instead, I have to accept the
    majoritys decision.  And, on its face, its decision seems reasonable.

[29]

The
    majority concluded that Issariotiss mental health needs would be better met by
    a transfer to Waypoint.  In reaching that conclusion, the majority relied on
    the opinion of Dr. Tomita, Issariotiss treating psychiatrist.  I cannot say
    that it was unreasonable for the majority to do so.  I accept that it did not
    refer to the evidence of Dr. Jones, but neither did the minority refer to the
    evidence of Dr. Tomita.  If Waypoint intends to argue that the majoritys
    reliance on Dr. Tomitas evidence and its failure to consider Dr. Joness
    evidence was unreasonable, it must make that argument on appeal with a full
    transcript of evidence.

[30]

Second, public safety
.  The majority addressed and took
    into account the public safety considerations from a transfer to Waypoint.  However,
    the majority concluded that the risk to staff and to patients or inmates was
    equal, whether Issariotis is at Waypoint or in a prison.  I have no basis to
    doubt the reasonableness of the majoritys conclusion.  Further, the evidence
    seems to suggest that Waypoint and prison officials would face similar
    obstacles in trying to control Issariotiss violent behaviour.

[31]

Third, the Boards jurisdiction
.  Even accepting that the
    question of the Boards jurisdiction to make a placement decision is an
    arguable ground of appeal, I agree with Mr. Menchynski, counsel for Issariotis,
    that this is an argument for the panel hearing the appeal.  My focus is not on
    the Boards jurisdiction, but on Issariotiss mental condition.

[32]

Fourth, the disruption that would result from a transfer back to
    the correctional system if the appeal is allowed
.  This concern is at
    best a possibility, and not one grounded in the record before me.  Even giving
    this possibility some credence, it is substantially outweighed by Dr. Tomitas
    concern that if Issariotis remains in prison, he will be in a setting where his
    mental health needs are not being met.

[33]

For
    these reasons, Waypoints motion is dismissed.  At the request of all parties,
    I order that Waypoints appeal be expedited.  If the parties cannot agree on
    times for the filing of factums, I will case-manage this appeal.

Released: March 7, 2014

John Laskin J.A.





[1]
The case law from this court also shows that a disposition may be suspended
    pending appeal when a change of circumstances makes compliance with the
    disposition inappropriate.  See
Penetanguishene Mental Health Centre v.
    Ontario (Attorney General)
(2001), 154 C.C.C. (3d) 187 (Ont. C.A.), at
    para. 7, per Osborne A.C.J.O.  This principle has no application to the motion
    before me as there has been no change in circumstances since the Boards
    placement decision.


